DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive.
With regard’s to applicant’s argument that their amendment that calls for the sleeve member to include a cavity into which a sound producing electroacoustic transducer may be disposed, the sleeve member including transducer retention structure configured to retain a sound-producing electroacoustic transducer in the cavity, the examiner disagrees. Applicant previous claim language and current claim language already claimed the sleeve member including a cavity configured to receive and retain at least a portion of a sound-producing electroacoustic transducer, to which examiner addressed by pointing to the sleeve member of the Darbut et al primary fig. 6: receiver 106 and transducer 110; para 0002: in ear auditory systems typically includes electroacoustic transducers whereby the hearing device will include a structure in to hold the electroacoustic transducer in place; whereby it is implicit that any housing or sleeve member of an in-ear hearing device is able to naturally retain components contained therewithin). Applicant’s amendment merely restates the previous limitation without going into further details that make it patently distinct. Therefore, examiner maintains that the sleeve member of Darbut et al including transducer implies that the sleeve member is able to retain said transducer therewithin. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-4, 8, 12-14, 16-17 & 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Darbut et al, US Patent Pub. 20080205679 A1, in view of Bauman, US Patent Pub. 20150023539 A1, and further in view of Van Halteren, US Patent 7822218 B2. (The Darbut et al reference is cited in IDS filed 2/25/2020)
Re Claim 1, Darbut et al discloses a hearing device subassembly (fig. 6; para 0039: in-ear device 100) comprising: a sleeve member configured for at least partial insertion into a user's ear canal (fig. 6: housing 102; para 0039), the sleeve member defining a cavity configured to receive and retain at least a portion of a sound-producing electroacoustic transducer (fig. 6: receiver 106 and transducer 110; para 0002: in ear auditory systems typically includes electroacoustic transducers whereby the hearing device will include a structure in to hold the electroacoustic transducer in place; whereby it is implicit that any housing or sleeve member of an in-ear hearing device to retain components contained therewithin), the sleeve member to include a cavity into which a sound producing electroacoustic transducer may be disposed, the sleeve member including transducer retention structure configured to retain a sound-producing electroacoustic transducer in the cavity (fig. 6: receiver 106 and transducer 110; para 0002: in ear auditory systems typically includes electroacoustic transducers whereby the hearing device will include a structure in to hold the electroacoustic transducer in place; whereby it is implicit that any housing or sleeve member of an in-ear hearing device to retain components contained therewithin); the sleeve member including a cable interface on the sleeve member (figs. 3, 4, 6; para 0024: wires are routed through a conduit 400; these wires are necessarily connected to a receiver and sensor, which implies a cable interface; the interface covers any such connection, be it removable or not); a sensor integrated with the sleeve member and positioned to sense a biomarker external to the sleeve member when the sleeve member is at least partially inserted into the user's ear canal (fig. 6: physiologic sensors 500; para 0039); but fails to disclose conductive traces integrated with the sleeve member, at least one of the conductive traces electrically connected to the sensor and electrically connectable via the cable interface. Bauman discloses a hearing aid device that has conductive traces on the surface of the housing for connecting electrical components (Bauman, fig. 3: 304; para 0017: conductive traces used as circuitry; wherein conductivity acts as a conduit to transmit electrical signals). It would have been obvious to modify the Darbut et al device to be able to connect electrical components in a space such as a hearing aid via conductive traces on the surface of said hearing aid as taught in Bauman for the purpose of creating a miniaturized hearing aid, thus saving space within the structure, establishing electric connection on the surface of the housing.
The combined teachings of Darbut et al and Bauman fail to disclose the transducer being able to permit non-destructive removal of the sound-producing electroacoustic transducer from the cavity. However, Van Halteren discloses the concept of being able to removably mount a loudspeaker transducer onto a hearing aid housing (Van Halteren, claim 1: the loudspeaker being removable implies nothing will be destroyed/damaged in the removal process). It would have been obvious to modify the Darbut et al reference such that its transducer could be removable as taught in Van Halteren for the purpose of making the system more user friendly and able to last longer in that components could be easily swapped for better components without always having to change the whole hearing aid device.
Darbut et al, fig. 6: receiver 106; para 0039), wherein first electrical contacts of the sound-producing electroacoustic transducer received in the cavity of the sleeve member electrically accessible via the cable interface (Darbut et al, figs. 3, 4, 6; para 0024: wires are routed through a conduit 400; these wires are necessarily connected to a receiver and sensor, which implies a cable interface; the interface covers any such connection, be it removable or not).
Re Claim 3, the combined teachings of Darbut et al, Bauman and Van Halteren disclose the subassembly of claim 1, wherein the sensor is at least partially disposed in an opening of the sleeve member (Darbut et al, fig. 6: physiologic sensors 500 are flushed mounted on the housing; para 0039).
Re Claim 4, the combined teachings of the combined teachings of Darbut et al, Bauman and Van Halteren disclose the subassembly of claim 3, wherein the sensor including any lens associated with the sensor is not recessed below an outer surface of the sleeve member and the sensor does not protrude substantially beyond the outer surface of the sleeve member (Darbut et al, fig. 6: physiologic sensors 500 are flushed mounted on the housing; para 0039).
Re Claim 8, the combined teachings of the combined teachings of Darbut et al, Bauman and Van Halteren disclose the subassembly of claim 1, the transducer retention structure including a recess in a wall portion of the sleeve member into which complementary structure on the sound-producing electroacoustic transducer is Darbut et al, fig. 4: bone conduction sensor 300 fixed on the device 100 i,e, on the electroacoustic transducer through an opening in housing 102).
Re Claim 12, the combined teachings of the combined teachings of Darbut et al, Bauman and Van Halteren disclose the subassembly of claim 1 further comprising an electrical cable coupled to the cable interface, the cable interface including second contacts electrically connected to the conductive traces and to conductors of the electrical cable, at least some of the second contacts electrically connectable to the first contacts of a sound-producing electroacoustic transducer when the sound-producing electroacoustic transducer is received in the cavity of the sleeve member (Darbut et al, figs. 3, 4, 6; para 0024: wires are routed through a conduit 400; these wires are necessarily connected to a receiver and sensor, which implies a cable interface; the interface covers any such connection, be it removable or not).
Claim 13 has been analyzed and rejected according to claim 1.
Re Claim 14, the combined teachings of the combined teachings of Darbut et al, Bauman and Van Halteren disclose the subassembly of claim 13, wherein the sensor is at least partially located in an opening of a wall portion of the sleeve member such that an outermost surface of the sensor is not recessed below an outer surface of the sleeve member and the outermost portion of the sensor does not protrude substantially beyond the outer surface of the sleeve member (Darbut et al, fig. 6: physiologic sensors 500 are flushed mounted on the housing; para 0039).
Claim 16 has been analyzed and rejected according to claims 1.

Claims 21-22 have been analyzed and rejected according to claim 1.

Claims 5 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Darbut et al, US Patent Pub. 20080205679 A1, Bauman, US Patent Pub. 20150023539 A1 and Van Halteren, US Patent 7822218 B2, as applied to claim 3 above, and further in view of Lee et al, US Patent Pub. 20160199001 A1. (The Lee et al reference is cited in IDS filed 2/25/2020)
Re Claim 5, the combined teachings of the combined teachings of Darbut et al, Bauman and Van Halteren disclose the subassembly of claim 3, but fail to disclose wherein the sensor comprises a signal emitter and a signal receiver positioned in spaced apart relation on the sleeve member. However, Lee et al discloses a hearing device that includes bio sensors that include a light emitter and a light receiver (Lee et al, fig. 2: 302; para 0025: sensor 302 to detect blood flow is read as a bio sensor; para 0030: sensors 302 includes an emitter and receiver). It would have been obvious to modify the Darbut et al hearing devices such that its bio sensors include a light emitter and light receiver as taught in Lee et al for the purpose of being able to irradiate the cavitas conchae.
Re Claim 18, the combined teachings of Darbut et al, Bauman and Van Halteren the subassembly of claim 13, but fail to disclose wherein the sensor comprises a signal emitter and a signal receiver positioned to sense a biomarker when the sleeve member is at least partially inserted into the user's ear canal. However, Lee et al discloses a hearing device that includes bio sensors that include a light emitter and a light receiver Lee et al, fig. 2: 302; para 0025: sensor 302 to detect blood flow is read as a bio sensor; para 0030: sensors 302 includes an emitter and receiver). It would have been obvious to modify the Darbut et al hearing devices such that its bio sensors include a light emitter and light receiver as taught in Lee et al for the purpose of being able to irradiate the cavitas conchae.

Claims 9-11, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Darbut et al, US Patent Pub. 20080205679 A1, in view of Bauman, US Patent Pub. 20150023539 A1, in view of Van Halteren, US Patent 7822218 B2, and further in view of Warren et al, WO 2007140403 A2. (The Warren et al reference is cited in IDS filed 2/25/2020)
Re Claim 19, Darbut et al discloses a hearing device (fig. 6; para 0039: in-ear device 100) comprising: a sleeve member configured for at least partial insertion into a user's ear canal (fig. 6: housing 102; para 0039), the sleeve member having a cavity into which a sound producing electroacoustic transducer may be disposed, retention structure configured to retain a sound-producing electroacoustic transducer in the cavity (fig. 6: receiver 106 and transducer 110; para 0002: in ear auditory systems typically includes electroacoustic transducers whereby the hearing device will include a structure in to hold the electroacoustic transducer in place; whereby it is implicit that any housing or sleeve member of an in-ear hearing device to retain components contained therewithin) and a cable interface (figs. 3, 4, 6; para 0024: wires are routed through a conduit 400; these wires are necessarily connected to a receiver and sensor, which implies a cable interface; the interface covers any such connection, be it removable or not); a sensor integrated with the sleeve member, the sensor positioned to sense a biomarker when the sleeve member is at least partially inserted into the user's ear canal (fig. 6: physiologic sensors 500; para 0039); a sound-producing receiver (fig. 6: receiver 106 along with transducer 110; para 0038); the housing of the receiver at least partially disposed and retained in the cavity of the sleeve member (figs. 3, 4, 6; para 0024: wires are routed through a conduit 400; these wires are necessarily connected to a receiver and sensor, which implies a cable interface; the interface covers any such connection, be it removable or not), and a nozzle acoustically coupled to the acoustic output of the balanced armature receiver (fig. 6: apparent from fig. 6); but fails to disclose conductive traces disposed on an outer surface of the sleeve member and also conductive traces integrally formed with the sleeve member, at least one of the conductive traces electrically connected to the sensor; a sound-producing balanced armature receiver including a housing having a diaphragm separating the housing into a back volume and a front volume having an acoustic output, the balanced armature receiver including a motor disposed in the back volume, the motor having an armature coupled to the diaphragm, the housing of the balanced armature receiver at least partially disposed and retained in the cavity of the sleeve member; an electrical cable coupled to the cable interface of the sleeve member, conductors of the electrical cable electrically connected to the conductive traces and to contacts of the balanced armature receiver. Bauman discloses a hearing aid device that has conductive traces on the surface of the housing for connecting electrical components (Bauman, fig. 3: 304; para 0017: conductive traces used as circuitry; wherein conductivity acts as a conduit to transmit electrical signals). It would have been obvious to modify the Darbut et al device to be able to connect 
The combined teachings of Darbut et al and Bauman fail to disclose the transducer being able to permit non-destructive removal of the sound-producing electroacoustic transducer from the cavity. However, Van Halteren discloses the concept of being able to removably mount a loudspeaker transducer onto a hearing aid housing (Van Halteren, claim 1: the loudspeaker being removable implies nothing will be destroyed/damaged in the removal process). It would have been obvious to modify the Darbut et al reference such that its transducer could be removable as taught in Van Halteren for the purpose of making the system more user friendly and able to last longer in that components could be easily swapped for better components without always having to change the whole hearing aid device.
Furthermore, Warren et al discloses a hearing aid device that utilizes a balanced armature receiver (Warren et al, para 0029). It would have been obvious for Darbut et al to utilize a balanced armature receiver as taught in Warren et al, as its receiver for the purpose of obtaining output sounds free of resonances in the audio band, allowing for audio outputs with more clarity.
Claims 9-10 have been analyzed and rejected according to claim 19.
Re Claim 11, the combined teachings of Darbut et al, Bauman, Van Halteren and Warren et al disclose the subassembly of claim 10, wherein the sleeve member is an Warren et al, fig. 9b: upper and lower housings 28a and 28b).
Re Claim 20, the combined teachings of Darbut et al, Bauman, Van Halteren and Warren et al disclose the subassembly of claim 19, wherein the sensor, including any lens associated with the sensor, is not recessed below an outer surface of the sleeve member and the sensor does not protrude substantially beyond the outer surface of the sleeve member (Darbut et al, fig. 6: physiologic sensors 500 are flushed mounted on the housing; para 0039).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651        					3/26/2022